Dismiss and Opinion Filed April 30, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00411-CR

                           CHADRICK OTIS HAVEN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-60734-N

                             MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
       Chadrick Haven was convicted of murder. Sentence of forty years’ imprisonment was

imposed in open court on November 21, 2014. Appellant filed a timely motion for new trial;

therefore his notice of appeal was due by Monday, February 23, 2015. See TEX. R. APP. P. 4.1,

26.2(a)(2). To obtain the benefit of the fifteen-day extension period provided by rule 26.3,

appellant had to file both his notice of appeal in the trial court and an extension motion in this

Court by March 10, 2015. See TEX. R. APP. P. 26.3. Appellant’s notice of appeal is file-stamped

March 26, 2015, and the certificate of service is dated March 20, 2015. Both dates are outside

the fifteen-day period allowed by rule 26.3. Appellant’s untimely notice of appeal leaves us
without jurisdiction over the appeal.1 See TEX. R. APP. P. 26.2(a)(2); Ex parte Castillo, 369

S.W.3d 196, 199 (Tex. Crim. App. 2012) (timely filing of written notice of appeal jurisdiction

prerequisite); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

           We dismiss the appeal for want of jurisdiction.



                                                                             /David L. Bridges/
Do Not Publish                                                               DAVID L. BRIDGES
TEX. R. APP. P. 47                                                           JUSTICE
150411F.U05




     1
       By letter dated April 8, 2015, the Court notified appellant and the State of the jurisdictional issue, and directed the parties to file briefs
addressing our jurisdiction over the appeal. Neither party filed a jurisdictional brief.



                                                                       –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHADRICK OTIS HAVEN, Appellant                     On Appeal from the 195th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00411-CR        V.                       Trial Court Cause No. F13-60734-N.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered April 30, 2015.




                                             –3–